Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 02/02/2022 and the Examiner’s Amendment.
2.	Claims 1, 3, 12-13, 17 and 19-22 (see also the Examiner’s Amendment).

3.	Claims 1-22 are allowed.

	EXAMINER’S AMENDMENT	
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan A. Kidney (Reg. No. 46,195) on 02/17/2022.
The application has been amended as follows:

In the claims:
Claims 1, 3, 17-22 have been amended.

The list of all claims is attached in the OA. APPENDIX document named:
Examiner’s Amendment_17099691.

REASON FOR ALLOWANCE
5.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation, a method/system comprising: receiving a network function definition that is a standalone module encapsulating a resource path and one or more control blocks; receiving one or more templates for transforming the network function definition to the target codes, the one or more templates 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

 Karassner (US 20090265243) discloses: a content display page administrators can select one or more pre-set billboard module ad content.

Smith (US 20190349426) discloses  code generation factories may incorporate blockchain capabilities in their production process. Devices can be designed to address the need for network layers, The devices may form functional networks, or virtual devices, to perform functions, which may dissolve once the function is performed. procedure that may be used to create a PoP transit code or key in accordance with some embodiments. The technologies described herein may automate the network management and operation functions beyond current capabilities. communications from one IoT device may be passed along the most convenient path to reach the gateways 310, a procedure that may be used to create a PoP transit code or key in accordance with some embodiments. For an originating packet 4204, an encapsulation module may be a framework capable of being used to package and distribute software binaries. Code 15408 may be included to direct the processor 902 to determine if the key has reached a preset key lifetime. to generate an identity of the type specified by the service or based on its pre-programmed purpose.

Thaler (US 20060224533) discloses: Output Code Modules can be generated once the network is trained. Multiple output files can be specified. There are a variety of different code templates: C/C++, ClearSpeed.TM., Fortran 77, Fortran 90, Java.TM., JavaScript.TM., MATLAB.RTM. M-files, Excel, and Microsoft.RTM. Visual Basic.RTM.. A custom template format can also be specified. Custom templates are text files that use a text-replacement algorithm to fill in variables within the template. a first program function operative to translate said connection weights of said trained artificial neural network into an artificial neural network expressed in a programming language.

Ma (US 20210005185) discloses:  the network interface 2004 may provide a network communication function, the service operation code generator generates a target service operation code corresponding to the target service operation information. the service operation code is preset in the database, and subsequently, the target service operation code corresponding to the target service operation information may be directly found. the server transmits the target service operation code to the first terminal, so that the first terminal encapsulates a preset play prefix and the target service operation code into a speech (referred to as a target speech) based on a preset speech template, and plays the target speech.

Title: Region streams: Functional macroprogramming for sensor networks, author:  R Newton, published on 2004.

Title: Compiling business process models for sensor networks, author:  A Caracaş, published on 2011.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 


/CHAMELI DAS/Primary Examiner, Art Unit 2196